Citation Nr: 0935096	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2009, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran is not shown to have served in the Republic 
of Vietnam or to have been present within the land borders in 
Vietnam and he is not presumed to have been exposed to 
herbicides during active service.

3.  Diabetes mellitus was not manifest during active service 
nor within one year of discharge from active service and it 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
November 2005 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  VA regulations 
provide that for records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records.  38 C.F.R. 
§ 3.159(c).  In this case, the Veteran has not provided 
sufficient information to identify and locate any existing 
service department records to substantiate his claim of 
having served in the Republic of Vietnam nor that he was 
otherwise exposed to Agent Orange.  His claims of service in 
Vietnam, variously described in statements in support of his 
claim and in reports to medical care providers as involving 
Special Forces service and service as a tank commander, are 
inconsistent with his available service medical and personnel 
records.  His statements as to actual service in Vietnam are 
found to be of no credible weight.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including diabetes mellitus, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Certain disorders associated with herbicide agent exposure in 
service, including diabetes mellitus, may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. 
Cir. 2008) upheld VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring actual service on land in 
Vietnam.  

The Federal Circuit has held, however, that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the Veteran contends, in essence, that he has 
diabetes mellitus as a result of his exposure to Agent Orange 
during service in Vietnam.  The available evidence of record 
indicates no actual service in Vietnam nor service in any 
area identified by the service department as having involved 
the use of an herbicide agent during the period in which the 
Veteran is shown to have served.  The probative evidence of 
record shows the Veteran received training at Fort Ord, 
California, before he was transferred to Germany.  His 
principal service duty during active service was wheel 
vehicle mechanic.  There is no credible evidence of service 
in the Republic of Vietnam nor of any armor or special forces 
training. 

During his April 2009 travel board hearing, the Veteran 
testified that he spoke with several Vietnam veterans, and he 
seemed to know a lot about Vietnam, but he was "trying to 
figure out, am I making this up in my own mind?"  In other 
words, he thought he was there but was not sure.

Based upon the evidence of record, the Board finds that the 
Veteran is not shown to have served in the Republic of 
Vietnam or to have been present within the land borders in 
Vietnam and he may not be presumed to have been exposed to 
herbicides during active service.  There is no indication his 
diabetes mellitus was manifest within one year of his 
discharge from active service and the disorder is not shown 
to have developed as a result of an established event, 
injury, or disease during active service.  There is also no 
evidence in this case of persistent symptoms having continued 
since service.  

The evidence indicates the onset of diabetes mellitus in late 
1998 or early 1999, almost 25 years after service.  The Court 
has held that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the appellant may sincerely believe that his diabetes 
mellitus developed as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the Board finds entitlement to service connection 
is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


